Case 3:19-cv-00415-NJR Document 134 Filed 07/29/21 Page 1 of 3 Page ID #1833



                       UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ILLINOIS

CRISTINA NICHOLE IGLESIAS
(a.k.a. CRISTIAN NOEL IGLESIAS),

                       Plaintiff,                         Case No. 19-cv-00415-RJN

       v.                                                 Judge Nancy J. Rosenstengel

IAN CONNORS, et al.,

                       Defendant.

           PLAINTIFF’S NOTICE OF SUPPLEMENTAL DECLARATION
     IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       Plaintiff hereby submits notice of the supplemental declaration of Dr. Randi Ettner in

support of Plaintiff’s Motion for Preliminary Injunction.

       1.      On April 6, 2021, Ms. Iglesias filed a motion for preliminary injunction and sought

to “enjoin Defendants to (i) provide Plaintiff with the medically necessary healthcare she needs,

including permanent hair removal and gender confirmation surgery; (ii) house Plaintiff at an

institution consistent with her gender identity; and (iii) protect Plaintiff from the known and serious

risks of harm she continues to face while housed in a men’s prison.” Dkt. No. 93. In support of

that motion, Dr. Randi Ettner submitted a declaration. Dkt. No. 93-1.

       2.      Since the filing of Plaintiff’s motion for preliminary injunction, Dr. Randi Ettner

conducted an evaluation of Ms. Iglesias on July 20, 2021. Attached hereto as Exhibit A is Dr.

Ettner’s supplemental declaration from her recent evaluation of Ms. Iglesias.



Dated: July 29, 2021

                                                      Respectfully submitted,

                                                      /s/ Frank Battaglia
                                                      Kevin Warner
                                                      Frank Battaglia
Case 3:19-cv-00415-NJR Document 134 Filed 07/29/21 Page 2 of 3 Page ID #1834




                                        Katherine D. Hundt
                                        Courtney Block
                                        WINSTON & STRAWN LLP
                                        35 W. Wacker Drive
                                        Chicago, IL 60601-9703
                                        (312) 558-5600
                                        kwarner@winston.com
                                        fbattaglia@winston.com
                                        khundt@winston.com
                                        cblock@winston.com

                                        John A. Knight
                                        Joshua D. Blecher-Cohen
                                        ROGER BALDWIN FOUNDATION OF
                                        ACLU, INC.
                                        150 N. Michigan, Suite 600
                                        Chicago, IL 60601
                                        (312) 201-9740, 335
                                        jaknight@aclu.org
                                        jblechercohen@aclu-il.org

                                        Angela M. Povolish
                                        FEIRICH MAGER GREEN RYAN
                                        2001 West Main Street
                                        P.O. Box 1570
                                        Carbondale, IL 62903
                                        (618) 529-3000
                                        apovolish@fmgr.com

                                        Taylor Brown
                                        AMERICAN CIVIL LIBERTIES UNION
                                        125 Broad Street
                                        New York, NY 10004
                                        (212) 519-7887
                                        tbrown@aclu.org

                                        Attorneys for Plaintiff Cristina Nichole
                                        Iglesias
Case 3:19-cv-00415-NJR Document 134 Filed 07/29/21 Page 3 of 3 Page ID #1835




                                 CERTIFICATE OF SERVICE

       I, Frank A. Battaglia, certify that a true and correct copy of the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF system which will send notification

of such filing to all counsel of record in the above-captioned case.



Dated: July 29, 2021                                  /s/ Frank A. Battaglia
                                                             Frank A. Battaglia
